Mr. Justice Philbrick delivered the opinion of the court. This is an action brought by appellant against appellee to recover rent alleged by appellant to be due the estate of his testator, Josiah McDonald, from appellee by reason of the demise of certain premises to appellee by Josiah McDonald in his lifetime. The premises were demised for one year and before the expiration of the year appellant’s testator died, and the land which he had demised in his lifetime to appellee was devised by his will to various parties or was inherited by his heirs by descent. The manner in which it thus passed from the testator is immaterial for the determination of this cause. Appellant does not aver in his declaration that under the terms of the demise any time was fixed or determined when the rent should be paid but relies for a recovery wholly upon section 94, chapter 3 of Hurd’s Revised Statutes, and the determination by the appellant executor that in his opinion it was for the best interest of the estate to use this rent for the payment of debts against the estate of testator. The identical questions involved in this case were involved in the case of Haynes, Executor, v. W. A. McMcDonald, 158 Ill. App. 294, and the facts and circumstances in this case being identical with the facts in that case, and the law applicable thereto the same, this case is controlled by what is there said, and the judgment is, therefore, affirmed. Affirmed.